DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding  the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such  the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 15, 17-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidgall (USPGPUB DOCUMENT: 2018/0290224, hereinafter Schmidgall) in view of Zommer (USPGPUB DOCUMENT: 2013/0328204, hereinafter Zommer).


Re claim 1 Schmidgall discloses in Fig 1 a method for producing an electronic arrangement, comprising:
providing a plate-like aluminium body(2) and at least one power electronic unit(8/7/11),
wherein the at least one power electronic unit(8/7/11) has a base plate(7) with a first contact side(9) and a second contact side(6) lying opposite thereto, and at least one electronic component(left 8 or right 8),
wherein at least the first contact side(9) of the base plate(7) is coated with a copper coating (copper)[0046,0048],
wherein the at least one electronic component(left 8 or right 8) on the first contact side(9) of the base plate(7) is soldered-on or sintered-on onto (8 can subsequently be arranged on 7 by means of a soldering)[0046] the copper coating (copper)[0046,0048], 
wherein the base plate(7) and the power electronic unit(8/7/11) with the second contact side(6) are connected with a main surface(5a) of the aluminium body(2) in a materially bonded and   heat-transferring manner[0049], 

Schmidgall does not specifically teach
further including the following steps in the following sequence:
pre-treating a joining region of the main surface of the aluminium body(2) for the at least one power electronic unit(8/7/11),
coating the pre-treated joining region of the main surface(5a) with a sinter paste  including at least one of copper particles and silver particles,
positioning the at least one power electronic unit(8/7/11) with the second contact side(6) of the base plate(7) on the main surface(5a) of the aluminium body(2) in the coated pre-treated joining region,
joining the at least one power electronic unit(8/7/11) and the aluminium body(2) in the coated pre-treated joining region  with supply of heat[0049], wherein the aluminium body(2) and the at least one power electronic unit(8/7/11) are connected via the sinter paste in a materially bonded and  heat-transferring manner[0049].

Zommer discloses in Fig 2-14 further including the following steps in the following sequence:
pre-treating a joining region of the main surface of the aluminium body (FIG. 4 illustrates a subsequent step 11 of cleaning to remove a native aluminum oxide that develops on the aluminum surfaces)[0045] for the at least one power electronic unit (power device)[0062],
coating the pre-treated joining region of the main surface with a sinter paste including at least one of copper particles and silver particles (FIG. 8 illustrates a step of depositing volumes of the silver nanoparticle paste 16 of FIG. 7; The sintering of silver nanoparticles in Fig 9-11)[0023, 0049, 0052],
positioning the at least one power electronic unit (23/24 in Fig 14) with the second contact side (25/26) of the base plate on the main surface of the aluminium body(6/7) in the coated pre-treated joining region (20/21),
joining the at least one power electronic unit and the aluminium body in the coated pre- treated joining region with supply of heat (temperature of 250.degree. C)[0057], wherein the aluminium body and the at least one power electronic unit(23/24 in Fig 14) are connected via the sinter paste(FIG. 8 illustrates a step of depositing volumes of the silver nanoparticle paste 16 of FIG. 7; The sintering of silver nanoparticles in Fig 9-11)[0023, 0049, 0052] in a materially bonded and heat-transferring manner(temperature of 250.degree. C)[0057 of Zommer].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Zommer to the teachings of Schmidgall since power semiconductor devices have been noticed to fail and further improvements in semiconductor packages are sought [0005]

Re claim 2 Schmidgall and Zommer disclose the method according to Claim 1,  wherein the pre-treating of the joining region(5a) takes place by a chemical etching or by a mechanical abrasion (since the pre-treating step involves a strong alkaline solution in Fig 4, this  may be interpreted as chemical etching)[0045 of Zommer].

Re claim 3 Schmidgall and Zommer disclose the method according to Claim 1, wherein the joining takes place at a temperature between 150 °C and 250 °C (temperature of 250.degree. C)[0057 of Zommer].

Re claim 4 Schmidgall and Zommer disclose the method according to Claim  1,  wherein the coating (Fig 9-11)[0023, 0049, 0052 of Zommer] of the joining region(5a) with the sinter paste takes place by a wet chemical coating(see Fig 8 of Zommer),
 
Re claim 5 Schmidgall and Zommer disclose the method according to Claim  1,  wherein during the coating (Fig 9-11)[0023, 0049, 0052 of Zommer] of the joining region(5a) with the sinter paste(16)[0023, 0049, 0052 of Zommer], the sinter paste is applied directly onto the aluminium body(2 of Schmidgall).

Re claim 6 Schmidgall and Zommer disclose the method according to Claim  1,  wherein the joining of the at least one power electronic unit(8/7/11 of Schmidgall) and of the aluminium body(2 of Schmidgall)  takes place in a pressureless or almost pressureless manner (8 can subsequently be arranged by means of a soft soldering)[0046 of Schmidgall].

Re claim 7 Schmidgall and Zommer disclose the method according to Claim  1,  wherein during the coating (Fig 9-11)[0023, 0049, 0052 of Zommer], the sinter paste (sinter coating)[0048] with including the at least one of copper particles (copper sinter coating)[0048] and/or with silver particles the particles with a diameter between 10 nm and 1000 um is used (Fig 7 of Zommer) .

Re claim 8 Schmidgall and Zommer disclose the method according to Claim  1,   wherein:
 during the pre-treating, a plurality of joining regions of the main surface(5a) are pre-treated simultaneously or in succession (FIG. 4 illustrates a subsequent step 11 of cleaning to remove a native aluminum oxide that develops on the aluminum surfaces)[0045 of Zommer],
- during the coating(FIG. 8 illustrates a step of depositing volumes of the silver nanoparticle paste 16 of FIG. 7; The sintering of silver nanoparticles in Fig 9-11)[0023, 0049, 0052 of Zommer], the plurality of pre-treated joining regions  of the main surface(5a) are coated with the sinter paste(16)[0023, 0049, 0052 of Zommer] of at least one of copper particles (copper)[0046,0048]and silver particles, 
- during the positioning, a plurality of power electronic unit(8/7/11)s are positioned with the respective second contact side(6) of the base plate(7) on the main surface(5a) of the aluminium body(2) in the respective a corresponding one of the plurality of coated pre-treated joining regions  (FIG. 4 illustrates a subsequent step 11 of cleaning to remove a native aluminum oxide that develops on the aluminum surfaces)[0045 of Zommer],
-  during the joining, the plurality of power electronic unit(8/7/11)s  and the aluminium body(2) are connected with one another in the plurality of coated pre- treated joining regions  with supply of heat (supplying heat)[0046] by means of via the sinter paste(16)[0023, 0049, 0052 of Zommer] in a materially bonded and  heat-transferring manner(temperature of 250.degree. C)[0057 of Zommer].

Re claim 15 Schmidgall and Zommer disclose the method according to Claim 1, wherein the pre-treating of the joining region takes place by laser abrasion.

A laser abrasion for a pre-treating process would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.

Re claim 17 Schmidgall and Zommer disclose the method according to Claim 1, wherein the sinter paste has silver particles with a diameter between 10 nm and 1000 um (Fig 7 of Zommer).

Re claim 18 Schmidgall and Zommer disclose the method according to Claim 1, wherein the coating (Fig 9-11)[0023, 0049, 0052 of Zommer] of the joining region with the sinter paste takes place by screen printing.

A screen printing for a coating process would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.

Re claim 19 Schmidgall and Zommer disclose the method according to Claim 1, wherein the base plate(7) is an Al2O3 [0043] ceramic plate so  the copper coating(copper)[0048] on the first contact side(9) is electrically insulated by the ceramic plate from the aluminium body(2).

Re claim 21 Schmidgall and Zommer disclose the method according to Claim 7, wherein a proportion of the at least one of copper particles and silver particles with the diameter between 10 nm and 1000 nm (Fig 7 of Zommer).

Schmidgall and Zommer do not specifically teach wherein a proportion of the at least one of copper particles and silver particles is between 0.5 mass % and 50 mass %.

Although Schmidgall and Zommer do not specifically teach wherein a proportion of the at least one of copper particles and silver particles is between 0.5 mass % and 50 mass %, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein a proportion of the at least one of copper particles and silver particles is between 0.5 mass % and 50 mass % as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to have good electrical contact between the silver of the sintered feature and the unoxidized aluminum of the underlying aluminum  [0053 of Zommer]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 22 Schmidgall discloses in Fig 1 a  method for producing an electronic arrangement, comprising:
providing a plate-like aluminium body(2) and at least one power electronic unit (8/7/11),
wherein the at least one power electronic unit has a base plate(7) with a first contact side (9) and a second contact side(6) lying opposite thereto, and at least one electronic component(left 8 or right 8),
wherein at least the first contact side of the base plate(7) is coated with a copper coating(copper)[0046,0048],
wherein the at least one electronic component(left 8 or right 8) on the first contact side of the base plate(7) is soldered-on or sintered-on onto (8 can subsequently be arranged on 7 by means of a soldering)[0046] the copper coating(copper)[0046,0048],
wherein the base plate(7) and the power electronic unit with the second contact side are connected with a main surface of the aluminium body in a materially bonded and heat-transferring manner[0049],

Schmidgall does not specifically teach
pre-treating a joining region of the main surface of the aluminium body for the at least one power electronic unit,
coating the pre-treated joining region of the main surface with a sinter paste including at least one of copper particles and silver particles, the at least one of the copper particles and the silver particles having a diameter between 10 nm and 1000 um,
positioning the at least one power electronic unit with the second contact side of the base plate(7) on the main surface of the aluminium body in the coated pre-treated joining region, joining the at least one power electronic unit and the aluminium body in the coated pre-treated joining region with supply of heat, wherein the aluminium body and the at least one power electronic unit are connected via the sinter paste in a materially bonded and heat-transferring manner.

Zommer discloses in Fig 2-14 pre-treating a joining region of the main surface of the aluminium body (FIG. 4 illustrates a subsequent step 11 of cleaning to remove a native aluminum oxide that develops on the aluminum surfaces)[0045] for the at least one power electronic unit,
coating the pre-treated joining region of the main surface with a sinter paste including at least one of copper particles and silver particles (FIG. 8 illustrates a step of depositing volumes of the silver nanoparticle paste 16 of FIG. 7; The sintering of silver nanoparticles in Fig 9-11)[0023, 0049, 0052], the at least one of the copper particles and the silver particles having a diameter between 10 nm and 1000 um (Fig 7),
positioning the at least one power electronic unit (23/24 in Fig 14) with the second contact side (25/26) of the base plate on the main surface of the aluminium body(6/7) in the coated pre-treated joining region(20/21), joining the at least one power electronic unit and the aluminium body in the coated pre-treated joining region with supply of heat(temperature of 250.degree. C)[0057], wherein the aluminium body and the at least one power electronic unit(23/24 in Fig 14) are connected via the sinter paste(FIG. 8 illustrates a step of depositing volumes of the silver nanoparticle paste 16 of FIG. 7; The sintering of silver nanoparticles in Fig 9-11)[0023, 0049, 0052] in a materially bonded and heat-transferring manner(temperature of 250.degree. C)[0057].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Zommer to the teachings of Schmidgall since power semiconductor devices have been noticed to fail and further improvements in semiconductor packages are sought [0005]



Re claim 23 Schmidgall and Zommer disclose the method according to Claim 22, wherein a proportion of the at least one of copper particles and silver particles with the diameter between 10 nm and 1000 nm (Fig 7 of Zommer).

Schmidgall and Zommer do not specifically teach wherein a proportion of the at least one of copper particles and silver particles is between 0.5 mass % and 50 mass %.

Although Schmidgall and Zommer do not specifically teach wherein a proportion of the at least one of copper particles and silver particles is between 0.5 mass % and 50 mass %, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein a proportion of the at least one of copper particles and silver particles is between 0.5 mass % and 50 mass % as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to have good electrical contact between the silver of the sintered feature and the unoxidized aluminum of the underlying aluminum  [0053 of Zommer]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 24 Schmidgall and Zommer disclose the method according to Claim 22, wherein the pre-treating of the joining region(FIG. 4 illustrates a subsequent step 11 of cleaning to remove a native aluminum oxide that develops on the aluminum surfaces)[0045] of the main surface is performed before the coating (FIG. 8 illustrates a step of depositing volumes of the silver nanoparticle paste 16 of FIG. 7; The sintering of silver nanoparticles in Fig 9-11)[0023, 0049, 0052] of the joining region.

Re claim 25 Schmidgall and Zommer disclose the method according to Claim 24, wherein the pre-treating of the joining region takes place by a chemical etching or by a mechanical abrasion (since the pre-treating step involves a strong alkaline solution in Fig 4, this  may be interpreted as chemical etching)[0045 of Zommer].





Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidgall and Zommer in view of Bayerer (USPGPUB DOCUMENT: 2011/0070695, hereinafter Bayerer).

Re claim 20 Schmidgall and Zommer disclose the method according to Claim 1, 

Schmidgall and Zommer does not disclose wherein the base plate(7) is a steel or aluminium plate with a dielectric insulating layer facing the copper coating(copper)[0048], so  the copper coating on the first contact side(9) is electrically insulated by the insulating layer from the steel or aluminium plate and from the aluminium body(2).

Bayerer discloses wherein the base plate(5/53/4”/22/20 of Bayerer) is a steel or aluminium plate(5/53/4”/22/20 comprise aluminum) with a dielectric insulating layer(20) facing the copper coating(21), 

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Bayerer to replace the material of Schmidgall’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  In doing so, the copper coating(21) on the first contact side(9) is electrically insulated by the insulating layer from the steel or aluminium plate (5/53/4”/22/20 of Bayerer) and from the aluminium body(2).



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidgall and Zommer in view of Molla (USPGPUB DOCUMENT: 2019/0098743, hereinafter Molla).



Re claim 16 Schmidgall and Zommer disclose the method according to Claim 1, wherein the sinter paste (sinter coating)[0048] has copper particles (since the layer includes copper, it would include copper particles)[0048 of Schmidgall].

Schmidgall and Zommer does not specifically teach the particles with a diameter between 10 nm and 1000 um.

Molla discloses the particles with a diameter between 10 nm and 1000 um[0030, 0070].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Molla to the teachings of Schmidgall in order to have high thermal performance microelectronic modules containing sinter-bonded heat dissipation structures [0002, Molla]



Response to Arguments

Applicant’s arguments with respect to claims 1-8, 15-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819